Fourth Court of Appeals
                               San Antonio, Texas
                                      May 16, 2014

                                   No. 04-14-00238-CV

                 IN THE INTEREST OF R.L.G., ET AL., CHILDREN,

               From the 198th Judicial District Court, Bandera County, Texas
                                Trial Court No. FL-12-341
                       Honorable Robert R. Barton, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Further
requests for extensions of time will be disfavored.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court